Exhibit 10.3

GENERAL RELEASE

I, Mohamad Ali, in consideration of and subject to the performance by Aspect
Software, Inc. (the “Company”), of its obligations hereunder, do hereby release
and forever discharge as of the date hereof the Company and its affiliates and
all present and former directors, officers, agents, representatives, employees,
successors and assigns of the Company and its affiliates and the Company’s
direct or indirect owners (collectively, the “Released Parties”) to the extent
provided below.

1. I acknowledge and agree that my employment with the Company shall terminate
on August 2, 2012 and that in lieu of any and all payments or benefits to be
paid or granted to me under that certain Executive Employment Agreement, dated
as of April 2, 2012, between me and the Company (the “Agreement”), the Company
shall make a one-time payment to me of $628,000, net of applicable withholdings,
promptly following the date on which this General Release becomes effective and
irrevocable (the “Severance Payment”).

2. I understand that the Severance Payment represents, in part, consideration
for signing this General Release and is not salary, wages or benefits to which I
was already entitled. I understand and agree that I will not receive the
Severance Payment unless I execute this General Release and do not revoke this
General Release within the time period permitted hereafter or breach this
General Release. Such payments and benefits will not be considered compensation
for purposes of any employee benefit plan, program, policy or arrangement
maintained or hereafter established by the Company or its affiliates. I also
acknowledge and represent that I have received all payments and benefits that I
am entitled to receive (as of the date hereof) by virtue of any employment by
the Company.

3. Except as provided in Section 5 below and except for the provisions of the
Agreement which expressly survive the termination of my employment with the
Company, I knowingly and voluntarily (for myself, my heirs, executors,
administrators and assigns) release and forever discharge the Company and the
other Released Parties from any and all claims, suits, controversies, actions,
causes of action, cross-claims, counter-claims, demands, debts, compensatory
damages, liquidated damages, punitive or exemplary damages, other damages,
claims for costs and attorneys’ fees, or liabilities of any nature whatsoever in
law and in equity, both past and present (through the date this General Release
becomes effective and enforceable) and whether known or unknown, suspected, or
claimed against the Company or any of the Released Parties which I, my spouse,
or any of my heirs, executors, administrators or assigns, may have, which arise
out of or are connected with my employment with, or my separation or termination
from, the Company (including, but not limited to, any allegation, claim or
violation, arising under: Title VII of the Civil Rights Act of 1964, as amended;
the Civil Rights Act of 1991; the Age Discrimination in Employment Act of 1967,
as amended (including the Older Workers Benefit Protection Act); the Equal Pay
Act of 1963, as amended; the Americans with Disabilities Act of 1990; the Family
and Medical Leave Act of 1993; the Worker Adjustment Retraining and Notification
Act; the Employee Retirement Income Security Act of 1974; any applicable
Executive Order Programs; the Fair Labor Standards Act; or their state or local
counterparts; or under any other federal, state or local civil or human rights
law, or under any other local, state, or federal law, regulation or ordinance;
or under any public policy, contract or tort, or under common law; or arising
under any policies, practices or procedures of the Company; or any claim for
wrongful discharge, breach of contract, infliction of emotional distress,
defamation; or any claim for costs, fees, or other expenses, including
attorneys’ fees incurred in these matters) (all of the foregoing collectively
referred to herein as the “Claims”). Notwithstanding the foregoing, I do not
release, discharge or waive any rights to (1) payments and benefits provided
under the Agreement that are contingent upon my



--------------------------------------------------------------------------------

execution of this General Release, (2) benefit claims under any employee benefit
plans in which I am a participant by virtue of my employment with the Company
arising after the execution of this General Release by me, and (3) rights to be
indemnified and/or advanced expenses under any corporate document of the Company
or Parent, any agreement or pursuant to applicable law or to be covered under
any applicable directors’ and officers’ liability insurance policies.

4. I represent that I have made no assignment or transfer of any right, claim,
demand, cause of action, or other matter covered by Section 3 above.

5. I agree that this General Release does not waive or release any rights or
claims that I may have under the Age Discrimination in Employment Act of 1967
which arise after the date I execute this General Release. I acknowledge and
agree that my separation from employment with the Company in compliance with the
terms of the Agreement shall not serve as the basis for any claim or action
(including, without limitation, any claim under the Age Discrimination in
Employment Act of 1967).

6. In signing this General Release, I acknowledge and intend that it shall be
effective as a bar to each and every one of the Claims hereinabove mentioned or
implied. I expressly consent that this General Release shall be given full force
and effect according to each and all of its express terms and provisions,
including those relating to unknown and unsuspected Claims (notwithstanding any
state statute that expressly limits the effectiveness of a general release of
unknown, unsuspected and unanticipated Claims), if any, as well as those
relating to any other Claims hereinabove mentioned or implied. Notwithstanding
the foregoing, I further acknowledge that I am not waiving and am not being
required to waive any right that cannot be waived by law, including the right to
file a charge or participate in an administrative investigation or proceeding of
the Equal Employment Opportunity Commission or any other government agency
prohibiting waiver of such right; provided, however, that I hereby disclaim and
waive any right to share or participate in any monetary award resulting from the
prosecution of such charge or investigation. I further agree that I am not aware
of any pending claim of the type described in Section 3 as of the execution of
this General Release.

7. I agree that neither this General Release, nor the furnishing of the
consideration for this General Release, shall be deemed or construed at any time
to be an admission by the Company, any Released Party or myself of any improper
or unlawful conduct.

8. I agree that I will forfeit all amounts payable by the Company pursuant to
the Agreement if I challenge the validity of this General Release. I also agree
that if I violate this General Release by suing the Company or the other
Released Parties, I will pay all costs and expenses of defending against the
suit incurred by the Released Parties, including reasonable attorneys’ fees, and
return all payments received by me pursuant to the Agreement. I expressly
acknowledge and reaffirm my understanding of and obligations under the terms of
the Agreement, including, without limitation, Section 4 of the Agreement (and
acknowledge, for avoidance of doubt, that Avaya Inc. and its affiliates shall be
considered a “Material Competitor” of the Company for purposes thereof).

9. I agree that this General Release and the Agreement are confidential and
agree not to disclose any information regarding the terms of this General
Release or the Agreement, except to my immediate family and any tax, legal or
other counsel I have consulted regarding the meaning or effect hereof or as
required by law, and I will instruct each of the foregoing not to disclose the
same to anyone.

 

2



--------------------------------------------------------------------------------

10. Any non-disclosure provision in this General Release does not prohibit or
restrict me (or my attorney) from responding to any inquiry about this General
Release or its underlying facts and circumstances by the Securities and Exchange
Commission, the National Association of Securities Dealers, Inc., any other
self-regulatory organization or governmental entity.

11. I agree to reasonably cooperate with the Company in any internal
investigation, any administrative, regulatory, or judicial proceeding or any
dispute with a third party. I understand and agree that my cooperation may
include, but not be limited to, making myself available to the Company upon
reasonable notice for interviews and factual investigations; appearing at the
Company’s request to give testimony without requiring service of a subpoena or
other legal process; volunteering to the Company pertinent information; and
turning over to the Company all relevant documents which are or may come into my
possession all at times and on schedules that are reasonably consistent with my
other permitted activities and commitments. I understand that in the event the
Company asks for my cooperation in accordance with this provision, the Company
will reimburse me solely for reasonable travel expenses, (including lodging and
meals), upon my submission of receipts.

12. Notwithstanding anything in this General Release to the contrary, this
General Release shall not relinquish, diminish, or in any way affect any rights
or claims arising out of any breach by the Company or by any Released Party of
the Agreement after the date hereof.

13. Whenever possible, each provision of this General Release shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this General Release is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this General Release shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

 

3



--------------------------------------------------------------------------------

BY SIGNING THIS GENERAL RELEASE, I REPRESENT AND AGREE THAT:

(a) I HAVE READ IT CAREFULLY;

(b) I UNDERSTAND ALL OF ITS TERMS AND KNOW THAT I AM GIVING UP IMPORTANT RIGHTS,
INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER THE AGE DISCRIMINATION IN EMPLOYMENT
ACT OF 1967, AS AMENDED, TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, AS AMENDED;
THE EQUAL PAY ACT OF 1963, THE AMERICANS WITH DISABILITIES ACT OF 1990; AND THE
EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED;

(c) I VOLUNTARILY CONSENT TO EVERYTHING IN IT;

(d) I HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY BEFORE EXECUTING IT AND I
HAVE DONE SO OR, AFTER CAREFUL READING AND CONSIDERATION I HAVE CHOSEN NOT TO DO
SO OF MY OWN VOLITION;

(e) I HAVE HAD AT LEAST 21 DAYS FROM THE DATE OF MY RECEIPT OF THIS RELEASE
SUBSTANTIALLY IN ITS FINAL FORM ON JULY 30, 2012 TO CONSIDER IT AND THE CHANGES
MADE SINCE THE JULY 30, 2012 VERSION OF THIS RELEASE ARE NOT MATERIAL AND WILL
NOT RESTART THE REQUIRED 21-DAY PERIOD;

(f) THE CHANGES TO THE AGREEMENT SINCE JULY 30, 2012 EITHER ARE NOT MATERIAL OR
WERE MADE AT MY REQUEST;

(g) I UNDERSTAND THAT I MAY EXECUTE THIS GENERAL RELEASE LESS THAN 21 DAYS FROM
ITS RECEIPT FROM THE COMPANY, BUT AGREE THAT SUCH EXECUTION WILL REPRESENT MY
KNOWING WAIVER OF THE REQUIRED 21-DAY PERIOD;

(h) I UNDERSTAND THAT I HAVE SEVEN DAYS AFTER THE EXECUTION OF THIS RELEASE TO
REVOKE IT AND THAT THIS RELEASE SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE UNTIL
THE REVOCATION PERIOD HAS EXPIRED;

(i) I HAVE SIGNED THIS GENERAL RELEASE KNOWINGLY AND VOLUNTARILY AND WITH THE
ADVICE OF ANY COUNSEL RETAINED TO ADVISE ME WITH RESPECT TO IT; AND

(j) I AGREE THAT THE PROVISIONS OF THIS GENERAL RELEASE MAY NOT BE AMENDED,
WAIVED, CHANGED OR MODIFIED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY AN
AUTHORIZED REPRESENTATIVE OF THE COMPANY AND BY ME.

 

DATE:   

July 31, 2012

        

/s/ Mohamad Ali

Signature Page to Separation Agreement and General Release